Sidney Squire, J.
Claimant’s motion for “ further and additional examination before trial of the defendant ”, etc., is granted to the limited extent of directing the defendant by the Director of Rockland State Hospital, Orangeburg, N. Y., to produce at the office of the Attorney-General, Room 1205, 270 Broadway, in the County, City and State of New York, on August 24,1960 at 10:00 a.m. the “ Accident Book ” of Ward 66 of said hospital for examination by the claimant and his lawyer with respect to the entry or entries therein dated January 15, 1958, relating to the incident involving the claimant’s decedent and another patient, Estella Morris. At said time and place or at any other time and place agreed upon in writing by the lawyers for the respective parties hereto, claimant’s lawyer may make or obtain a copy of said entry or entries. (Said book had not been available previously.)
The balance of the motion is denied. Pursuant to the court’s oral direction during the argument of this motion, the defendant has now submitted a letter from the director of said hospital setting forth when and where the afore-mentioned Estella Morris died and when and where she was buried.
We disapprove of claimant’s endeavor to obtain testimony under the circumstances at bar, by the utilization of claimant’s proposed form of affidavit with dozens of blank spaces for insertions by witnesses who have been orally examined extensively.
A liberal viewpoint as to examinations before trial has been repeatedly expressed by us in reported opinions. However, there must be finality to pretrial procedure, as at bar. Short-form order signed.